DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al (US 2013/0296214 A1).
Barnes discloses a composition comprising 
(A) at least one solubilizer of formula (I) (e.g., N-formyl morpholine (see 14 lines from the end of paragraph [0037], which reads on the elected species where R1 is –C(O)-R2 and R2 is hydrogen); 
(B) an etchant comprising fluoride anions ([0036], e.g. ammonium fluoride, [0036]);
(C) at least one corrosion inhibitor (such as benzotriazole, [0038]);
(D) at least one chelating agent [0040] (such as lactic acid or formic acid, see lines 25 and 28 of paragraph [0040], and also to include the cited histidine, see 7 and 14 lines from the end of paragraph [0038]); and
(G) water [0033],
wherein a pH in the range of 0 to about 7 [0035].  The pH range overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges, (ii) Barnes and the instant invention both use the etchant for the same purpose of etching or removal in a composition together show that the full range is taught with sufficient specificity.
As to amended claim 1, Barnes discloses solubilizer of 0.01 wt % or greater [0037], or 0 to about 10% (Table at paragraph [0031]) which includes the cited range.  Barnes discloses corrosion inhibitor in an amount of 0.01 wt% or greater [0038]. This overlaps with the cited range.  Prior art which teaches a range overlapping, approaching or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity, see MPEP 2131.03.  The (i) largely overlapping ranges of 0-10% compared to the cited 2-15%, and 0.01% or greater compared to the cited 0.01-4%, and (ii) Barnes and the instant invention both use the 
As to the amount of fluoride anions, Barnes discloses etchant at an amount of 0% to about 50 wt% [0031].  This ranges overlap with the cited range.  In combination with dilution [0051], the amounts further encompass the cited range.  Still further, Barnes discloses the composition may contain up to 97% water [0031] or up to 99% water (claim 11 on page 9).  If the water comprises 97% or 99% water, then the amount of fluoride anions is necessarily less than 3% or less than 1%, which fairly discloses the cited range of 0.001-1% with sufficient specificity.  
As to claims 2 and 5, see the rejection of claim 1.  Further, because Barnes discloses histidine, it is expected to function as a chelating agent.  MPEP 2112.01, II (If the composition is physically the same, it must have the same properties).
As to claim 3, see the rejection of claim 1.  Further, Barnes discloses to include a surfactant [0041].
As to claim 16, see the rejection of claim 1.  Barnes discloses a pH of 0-7 [0035], which overlaps with the cited range with sufficient specificity because of the large overlap of pH 6.3-7 and same purpose of etching or removal.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 2013/0296214 A1), as applied to claim 1, and further in view of Wu et al (US 2006/0172906 A1).
As to claim 4, Barnes fails to disclose a buffering system.  Wu teaches that in compositions having a pH range of 2-9, to include a buffer system [0013]-[0015].  Wu teaches that the composition may include a chelating agent and corrosion inhibitor [0013], and a fluoride and water [0010].  Wu’s composition is similar to the composition of Barnes, and thus the buffer is expected to be useful in the composition of Barnes.
It would have been further obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a buffer as cited in the composition of Barnes because Wu teaches that to do so is useful and such is expected to give the predictable result of a stable composition.

Response to Amendment
Claims 1-3, 5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnes et al (US 2013/0296214 A1).  Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al (US 2013/0296214 A1), as applied to claim 1, and further in view of Wu et al (US 2006/0172906 A1).

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive.  Applicant argues the broad ranges disclosed by Barnes does not teach or suggest the claimed particular combination of elements or amounts with sufficient specificity.  It is acknowledged Barnes fails to provide working examples to guide what particular amount of each component gives best results.  However, this does not negate the disclosure of Barnes of each component at overlapping ranges for the same purpose of etching or removal as the instant invention.  It is not agreed that there is no expectation of success or predictability of removal because Barnes teaches the composition is useful for removal.  Nor is Barnes directed to a different field of endeavor because the composition is for removing or etching.  Barnes may not recognize that the composition is useful for removing aluminum, but this is not required because Barnes need not recognize all the potential uses of the composition.  MPEP 2112 I.  Composition claims are defined by their structure, not by their intended use.  The arguments might be persuasive for method claims, but the method claims are withdrawn from consideration.
Wu is not relied upon to teach the amounts of components (A)-(D) and (G), and therefore the arguments about Wu are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANITA K ALANKO/Primary Examiner, Art Unit 1713